DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-19, 21 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the language in claim(s) 1 to illustrate, the limitations of receive stress testing scenario data, and identify a plurality of  filtered stress testing factor data from a set of stress testing factor data, the stress testing scenario data, a set of QC algorithms, and algorithm performance information; select one QC algorithm for each filtered stress testing factor data of the one or more filtered stress testing factor data; utilize the selected QC algorithm for each filtered stress testing factor data of the plurality of filtered stress testing factor data to optimize a stress testing determination for each identified filtered stress test factor data, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, and mitigating risk), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed invention allows for optimizing stress testing related to evaluation of internal capital planning processes which is a fundamental economic practice. The mere nominal recitation of a system for quantum computing (QC) based optimization of stress testing,  QC optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry (claim 1), a system (claim 15), (note that claim 8 recites a method for quantum computing (QC) based optimization but does not recite performing the claimed steps with computer technology), do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements— QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry.  The QC (quantum computing) optimization factor filtering circuitry, an algorithm selection circuitry, and a QC optimization circuitry are recited at a high-level or generality (i.e., as  generic circuitry performing generic computer functions of: receiving stress testing scenario data, and identifying a plurality of filtered stress testing factor data from a set of stress testing factor data, the stress testing scenario data, a set of OC algorithms, and algorithm performance information; selecting one QC algorithm for each filtered stress testing factor data of the one or more filtered stress testing factor data; and utilize the selected QC algorithm for each filtered stress testing factor data of the plurality of filtered stress testing factor data to optimize a stress testing determination for each identified filtered stress test factor data) such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).   Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 8 and 15 have similar limitations and do not integrate the abstract idea into a practical application for the same reasoning as above.  The claims are directed to an abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system for quantum computing based optimization of stress testing using QC  optimization factor filtering circuitry, an algorithm selection circuitry, and QC optimization circuitry, amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-5, 7, 10-11, 17, 21 simply further describes the technological environment.  Dependent claims 2, 6, 9, 12-14, 16, 18-19 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-19, 21 is/are ineligible.
Response to Arguments

	3.	In response to the amendment of the Abstract, the Examiner withdraws the objection to the Specification.
In response to the amendment of claims 2, 9, 16, the Examiner withdraws the 35 U.S.C. § 112(b)  rejection.
Applicant's arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues that the claims do not recite a judicial exception and that the Office action provides no supporting rationale as to why the claims are directed to an abstract idea.  Applicant further submits that the pending claims cannot be properly characterized as certain methods of organizing human activity and the claimed features do not recite a fundamental economic principle or practice, commercial interaction or managing personal behavior or relationship or interactions between people. The argument is not convincing. 
The Patent Office has issued guidance about this framework. See 2019 Patent Subject Matter Eligibility Guidance, (2019 PEG) and October 2019 Patent Eligibility Guidance Update (October 2019), see  (MPEP 2103-2106.07 (c)).  Under the Guidance, to decide whether a claim is directed to an abstract idea, we evaluate whether the claim (1) recites one of the abstract ideas listed in the Revised Guidance (“Prong One”) and (2) fails to integrate the recited abstract idea into a practical application (“Prong Two”).  
Beginning with Prong One of the first step of Alice, we must determine “whether the claims at issue are directed to one of those patent-ineligible concepts,” including the abstract ideas enumerated in the Guidance. Alice, 573 U.S. at 217. One of the subject matter groupings identified as an abstract idea in the Guidance is “[certain methods of organizing human activity—fundamental economic principles or practices (including . . . mitigating risk, insurance); commercial. . . interactions (including agreements in the form of contracts; . . . sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including . . . following rules or instructions)].” See Revised Guidance, 84 Fed. Reg. at 52.
Here, apart from the recited systems, i.e.,  QC optimization factor filtering circuitry, algorithm selection circuitry, QC optimization circuitry (claim 1), a system (claim 15), the claims recite abstract ideas in the category of “methods of organizing human activity.” In the 101 analysis in the rejection above, the Examiner identifies and considers each of the underlying steps for the claims as a basis for describing and explaining the recited abstract idea.  For example, the Examiner identifies the underlying steps of claim 1, i.e., the “receiving,” “identifying,” “selecting,” and “utilizing,”—and explains that they describe the concept of optimizing stress testing related to evaluation of internal capital planning processes which is a fundamental economic practice (includes mitigating risk). The Specification further recites, “Stress testing, including but not limited to CCAR, may asses additional factors related to a company's comprehensive capital plans: (1) Capital Adequacy Processes (CAP) assessment - determine and evaluate if processes for planning, managing, and allocating capital resources and for assessing whether capital is adequate to withstand a stressful economic environment, and if those processes are supported by adequate company-wide risk management and measurement practices; … (4) stress scenario analysis - determine and evaluate if sufficient capital, incorporating all proposed capital actions, is had to remain viable and healthy even under a stressful economic environment; and (5) government legislation - determine and evaluate if plans may meet regulatory requirements… Stress testing may evaluate how judgments on distributions were informed and were expected to differ under baseline projections and more adverse conditions... Stress testing may evaluate risk management capabilities, supporting supervisory activities (e.g., inspections), and/or risk profiles.”-see ¶[0217].   The Examiner’s approach here is consistent with USPTO guidance.  
	On page 10 of the Remarks, Applicant argues that specific claim elements recited in the pending claims constitute "significantly more" than an abstract idea, such that the claims amount to eligible inventions. Applicant further argues that specifically, the claims address a challenge that is particular to the realm of computer networks (e.g., challenges particular to online system: namely, selecting a QC algorithm for each filtered stress testing factor data and utilizing the QC algorithm to optimize a stress testing determination for each identified filtered stress testing factor data) and similar to the Federal Circuit's reasoning in DDR Holdings, LLC v. Hotels.com et al., the claims are "necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks," and thus, the claims are not directed to an abstract idea. 773 F.3d 1245, 1257 (Fed. Cir. 2014). 
 Regarding the suggestion that the claims at issue are analogous to those found in the DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014), the patent claims in the instant application do not address problems unique to the Internet, so DDR has no applicability.  In DDR, the claims address a business challenge (retaining website visitors), it is a challenge particular to the Internet. In particular, the court said that “these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”  The court concluded that “instead of the computer network operating in its normal, expected manner by sending the website visitor to the third-party website that appears to be connected with the clicked advertisement, the claimed system generates and directs the visitor to t[a] hybrid web page that presents product information from the third-party and visual ‘look and feel’ elements from the host website. When the limitations of the … patent’s asserted claims are taken together as an ordered combination, the claims recite an invention that is not merely the routine or conventional ‘use of the Internet.’”  The DDR claims “do not broadly and generically claim ‘use of the Internet’ to achieve the desired result, but instead “specify how interactions with the Internet are manipulated to yield a desired result.” Id.  at 1258.  Claims that specify how to overcome a technological challenge are eligible.  
The claims here do not solve a technological problem with a technological solution.  The claims of the instant invention recite for example, “A system for quantum computing (QC) based optimization of stress testing.” The broadest reasonable interpretation of the preamble does not require a quantum computer to perform any of the claimed functions.  Furthermore, the system comprises various circuitry to perform claimed functions. Although various “circuits” are recited as configured to perform claimed functions, e.g., QC optimization factor filtering circuitry configured to receive stress testing scenario data, and identify plurality of filtered stress testing factor data,  algorithm selection circuitry configured to select one QC algorithm for each filtered stress testing factor data…, etc., such use of circuitry is both generic and customary. -see definition of “computer circuitry” cited in the Conclusion of this Office Action.  The object of the claims is to optimize stress testing relating to the evaluation of internal capital planning processes, not to produce technology enabling computer circuitry to operate. The claims call for generic use of circuitry in a manner such computer circuitry operate.  Simply reciting a particular computer circuitry or piece of equipment in a claim does not confer eligibility.
Applicant argues that new dependent claim 21 recites the identification of runtime hotspots associated with stress testing factor data that would benefit from QC and further, identify the plurality of filtered stress testing actor data based on the identified runtime hotspots and demonstrates patent eligibility. The argument is not convincing because the identification of runtime hotspots is accomplished using generic computer technology in its ordinary capacity.  
On page 12 of the Remarks, Applicant argues that the claims include additional elements that are sufficient to amount to significantly more than any abstract idea to which they are potentially directed. Applicant argues that the claims relate to optimizing a stress testing determination for each identified filtered stress testing factor data by selecting the appropriate quantum computing algorithm for each filtered stress testing factor data and utilizing the selected QC algorithm to optimize a stress testing determination for each identified filtered stress testing factor data which is not a well-understood, routine, or conventional method, and is indeed different than how a human would optimize a stress testing determination (e.g., humans don't use QC algorithms).  
The Examiner respectfully disagrees.  The focus of the claims is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). The additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they perform generic computer functions in conjunction with the abstract idea and does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  
Applicant contends that the lack of a prior art rejection illustrates that others have not performed this arrangement of steps, nor is the arrangement obvious in view of what others have done, both of which are compelling illustrations that the combinations of features recited in the pending claims are not well-understood and are not routine and conventional.  The argument is not convincing.  
Novelty is a question of whether the claimed invention is new.  Inventiveness in the Alice/Mayo framework is the search for “an element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself.” Alice, 134 S. Ct. at 2355.  The inventiveness inquiry of §101 should therefore not be confused with the separate novelty inquiry of §102 or obviousness inquiry of § 103.  A novel and nonobvious claim directed to a purely abstract idea is, nonetheless, patent-ineligible. See Mayo, 132 S. Ct. at 1304.
Applicant argues that dependent claim 21 includes elements which are significantly more than the abstract idea.  This argument is not persuasive. As indicated above, the additional limitations of the dependent claims do not add an inventive concept to the abstract idea because they perform generic computer functions in conjunction with the abstract idea and does not go beyond generally linking the use of the judicial exception to a particular technological environment or field of use. Generally linking the use of the judicial exception to a particular technological environment or field of use using  generic computer components cannot provide an inventive concept.  
	The claims are not eligible under 35 USC 101.


	
	
	
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Computer Circuitry.”  Encyclopedia Britannica. Encyclopedia Britannica Online.Encyclopedia Britannica Inc., 2015. Web. 08 Sep. 2015<http://www.britannica.com/technology/computer-circuitry>.-cited for its definition of “computer circuitry” as “Complete path or combination of interconnected paths for electron flow in a computer.  Computer circuits are binary in concept, having only two possible states. They use on-off switches (transistors) that are electrically opened and closed in nanoseconds and picoseconds (billionths and trillionths of a second). A computer’s speed of operation depends on the design of its circuitry. Faster rates are achieved by shortening the time it takes to open and close the switches and by developing circuit paths that can handle the increased speeds.”

Svore, Krysta M., Matthias Troyer. “The Quantum Future of Computation” Computer 49.9 (2016)  -cited for Quantum computing algorithms, Quantum computers.

“Getting Your Financial Institution Ready for the Quantum computing Revolution” IBM Institute for Business Value. 10 April 2019.-cited for quantum computing and quantum algorithms for financial applications. 
	
US 2008/0189687 (Levine et al.)-cited for identifying a hot spot and optimization of the execution of the code may be performed based on the identification of a hotspot, hot spot optimization techniques.
	
US 10,826,845 (Dadashikelayeh et al.)-cited for methods and systems for Quantum Computing.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694